Citation Nr: 1135774	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether a substantive appeal (VA Form 9 or equivalent) was timely received with respect to an appeal of a December 31, 2003 rating decision by the agency of original jurisdiction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1979 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Seattle, Washington.  The Veteran was afforded an April 2011 hearing before the undersigned Veterans Law Judge.  Unfortunately, the hearing transcript has not been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Board informed the Veteran that the transcript for his April 2011 hearing was not available and inquired as to whether he desired another hearing before the Board.  In August 2011, the Veteran requested a new hearing.  

A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


